Banke, Judge.
The appellant filed a complaint in equity on May 30, 1978, seeking to set aside a summary judgment entered against her on May 19,1977, in a previous action between the parties. She alleged that she was entitled to relief from the summary judgment because it had been rendered in the absence of her attorney, who had been in attendance in another court on the date of the hearing on the motion.
The appellee, American Federal Savings & Loan Association, filed requests for admissions in this case on June 28, 1978. The appellant did not respond until August 21, 1978, which was beyond the 30-day period allowed by law. See Code Ann. § 81A-136 (a). This appeal is from the trial court’s grant of summary judgment to the appellee and is based on the court’s alleged error in refusing to allow the appellant to withdraw the admissions which resulted under Code Ann. § 81A-136 (a) from her failure to respond within 30 days. Held:
The appellant admitted in her late responses to the requests for admissions that the judgment which she sought to have set aside in equity had not resulted either from fraud, accident, mistake, or the acts of the adverse party. Thus, regardless of the late filing, she admits that none of the grounds for a complaint in equity set forth in Code Ann. § 81A-160 (e) exist in her case. The judgment of the trial court is accordingly affirmed.

Judgment affirmed.


McMurray, P. J., and Underwood, J., concur.